        Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  SUSAN CHEW, and MARIANNA
  “MUFFY” DAVIS,                                Case No. 1:21-cv-00014-DCN

        Plaintiffs,                             MEMORANDUM DECISION AND
                                                ORDER
         v.

  THE LEGISLATURE OF THE STATE
  OF IDAHO, and SCOTT BEDKE in his
  official capacity as Speaker of the House
  of Representatives,

        Defendants.


                                 I. INTRODUCTION

      This case deals with important issues related to disability rights, the COVID-19

pandemic, and the format of the current Idaho State legislative session. Plaintiffs Susan

Chew and Marianna Davis are members of the Idaho State Legislature House of

Representatives. Chew has type II diabetes and hypertension. Davis is a paraplegic and

suffers from diminished lung capacity due to diaphragm damage. Due to health concerns

related to their respective conditions and COVID-19, Chew and Davis seek two

accommodations under the Americans with Disabilities Act (“ADA”): that they be able to

participate remotely in the current legislative session and that they be provided self-

contained offices or workplaces. In the matter before the Court, Chew and Davis seek the

extraordinary remedy of a temporary restraining order (“TRO”). In short, Chew and Davis


MEMORANDUM DECISION AND ORDER - 1
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 2 of 12




ask the Court to reach its hand into the business of the Idaho House of Representatives and

mandate that it provide the accommodations sought.

        While Chew and Davis may ultimately prevail upon a full adjudication of the merits

of their claims, they have not shown a likelihood of success on the merits or a likelihood

of irreparable harm sufficient for this Court to grant their emergency requested relief.

Accordingly, the Court DENIES Chew and Davis’s Motion for a TRO. Dkt. 2.1

                                     II. LEGAL STANDARD

        A plaintiff seeking a preliminary injunction or a TRO must establish (1) that she is

likely to succeed on the merits, (2) that she is likely to suffer irreparable harm in the absence

of preliminary relief, (3) that the balance of equities tips in her favor, and (4) that an

injunction is in the public interest.” E.g., CTIA-The Wireless Ass’n v. City of Berkeley, 854

F.3d 1105, 1114 (9th Cir. 2017) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 20 (2008)); see also Stuhlbarg Int’l Sales Co. v. John D. Brushy & Co., Inc., 240 F.3d

832, 839 n.7 (9th Cir. 2001). A preliminary injunction and a TRO generally serve the same

purpose of “preserv[ing] the status quo ante litem pending a determination of the action on

the merits.” L.A. Mem’l Coliseum Comm’n v. NFL, 634 F.2d 1197, 1200 (9th Cir. 1980);




1
  Chew and Davis also pursue their case under the Rehabilitation Act of 1973. 29 U.S.C. §§ 701, et
However, it is unclear whether that Act even applies because Chew and Davis have not clearly shown that
the federal funds previously received still provide a basis to invoke the Act. See 29 U.S.C. § 794(a);
Zimmerman v. Or. Dep’t of Justice, 170 F.3d 1169, 1181 (9th Cir. 1999); Kohn v. State Bar of Cal., No.
20-cv-04827-PJH, 2020 WL 6290382, at *9 (N.D. Cal. Oct. 27, 2020). Moreover, the same reasons for
denying the TRO motion as to Chew and Davis’s ADA claim support denying it to as to their Rehabilitation
Act claim. Therefore, the Court refers only to the ADA claim in this Order. See Bay Area Addiction
Research & Treatment, Inc. v. City of Antioch, 179 F.3d 725, 731 (9th Cir. 1999) (“Congress has instructed
that the ADA is to be interpreted consistently with the Rehabilitation Act.”); see also 29 U.S.C. § 794(d).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 3 of 12




see also Fed. R. Civ. P. 65.

       Nevertheless, certain circumstances warrant divergence from the status quo.

Preliminary relief may take one of two forms: (1) prohibitory which prohibits “a party from

taking action and preserves the status quo pending a determination of the action on the

merits” and (2) mandatory which “orders a responsible party to take action.” Marlyn

Nutraceuticals, Inc. v. Mucos Pharma BmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)

(cleaned up). “A mandatory injunction goes well beyond simply maintaining the status quo

pendente lite and is particularly disfavored.” Id. (cleaned up). “In general, mandatory

injunctions are not granted unless extreme or very serious damage will result and are not

issued in doubtful cases or where the injury complained of is capable of compensation in

damages.” Id. (cleaned up).

       A key difference between a TRO and a preliminary injunction is its respective

duration. A TRO typically does not last for more than 28 days without good cause, while

a preliminary injunction may extend until the end of the lawsuit, which could be months,

if not years. NAVEX Global, Inc. v. Stockwell, No. 1:19-cv-00382-DCN, 2019 WL

5654988, at *1 (D. Idaho Oct. 31, 2019) (citing Innovation Law Lab v. Nielsen, 310 F.

Supp. 3d 1150, 1156 n. 1 (D. Or. 2018)). It is well-established that whether a preliminary

injunction or a TRO should be issued is committed to the sound discretion of the district

court. Jimenez v. Barber, 252 F.2d 550, 554 (9th Cir. 1958).

                                    III. DISCUSSION

       The parties raise various issues in their briefing on the current motion. Some of these

arguments, however, need not be discussed at length in this Order. Therefore, the Court


MEMORANDUM DECISION AND ORDER - 3
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 4 of 12




begins by narrowing the issues before it. For starters, what Chew and Davis seek here is a

mandatory TRO because the status quo is for the legislative session to proceed without the

accommodations2 sought. Marlyn Nutraceuticals, Inc., 571 F.3d at 879. Thus, Chew and

Davis have an even more onerous burden, one which the Court finds they have not met on

this record and the relevant TRO factors.

       Relatedly, in their Response, Defendants offer several reasons for outright dismissal

of this case, namely, concerns related to federalism and separation of powers, a lack of

standing, and legislative immunity. But the Court deems it unnecessary to rule on those

issues at this time because, again, the Court will deny the motion on the grounds that Chew

and Davis have not carried their burden of convincing the Court that there is a likelihood

of success on the merits or a likelihood, rather than a possibility, of irreparable harm. Id.;

see also Winter, 555 U.S. at 22 (explaining that issuing preliminary relief “only on a

possibility of irreparable harm is inconsistent with our characterization of injunctive relief

as an extraordinary remedy that may only be awarded upon a clear showing that the

plaintiff is entitled to such relief”).3

       Additionally, the Court will not discuss the request for isolated office space more

fully because it appears that Chew and Davis’s concern will be resolved between the




2
  “Although Title II of the ADA uses the term ‘reasonable modification,’ rather than ‘reasonable
accommodation,’ these terms create identical standards” and may be used interchangeably. McGary v. City
of Portland, 386 F.3d 1259, 1266 n.3 (9th Cir. 2004). The Court does the same in this Order.
3
  Of course, Defendants are free to reassert these arguments in a subsequent motion, which in turn will
allow Chew and Davis an opportunity to respond to them. The Court simply withholds a ruling on those
issues at this time.


MEMORANDUM DECISION AND ORDER - 4
          Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 5 of 12




parties. Chew and Davis will receive such space either when they ask the Minority Caucus

leadership for the office space or when Defendant Scott Bedke, upon a refusal of that

request, designates such an office for Chew and Davis’s use, as he has so represented to

the Court. See Dkt. 8, at 16; Dkt. 10, at 3 (stating that the parties “are close to agreement”

on the issue).4

        That leaves the Court with explaining why Chew and Davis have not shown they

are entitled to a TRO enjoining Defendants to allow them to participate in the legislative

session remotely under Title II of the ADA. The Court’s analysis turns on the first two

TRO factors. The Court will address each in turn.

    A. Success on the Merits

        The first factor of a TRO involves a showing of a likelihood of success on the merits.

It is important to note, however, that granting or denying a motion for a TRO is not an

adjudication on the merits; rather, it is a preliminary form of relief until the court can reach

the merits. Int’l Ass’n of Machinists & Aerospace Workers v. Nat’l Ry. Labor Conference,

310 F. Supp. 904, 905 (D.D.C. 1970). In this case, Chew and Davis have not shown a

likelihood of success on the merits that their request is a reasonable accommodation under




4
  One of the problems the Court sees in this case is that the issues are ongoing. The COVID-19 pandemic
has affected the entire world and while governments, organizations, and individuals are constantly striving
to ensure the health and safety of everyone involved, it does take time to work out the logistics. In this case,
it appears that Scott Bedke, the Idaho Legislature, the Idaho Capitol, and others, are fervently trying to do
the best they can under the circumstances. The Court does not mean to imply that “working” on the issues
absolves Defendants of their duties under the ADA. However, when the issues are still in flux—and by all
accounts, actions are being taken to benefit Chew and Davis—the Court finds itself less inclined to grant
the instant motion. This also goes to the individualized inquiry under the ADA, which appears to be
ongoing.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 6 of 12




Title II of the ADA and the Rehabilitation Act.

       The ADA prohibits disability discrimination in various contexts. Under Title II,

which relates to public services, the ADA specifically states that “no qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 42 U.S.C. § 12132; see also 28 C.F.R.

35.130(b)(7)(i). “Public entity” is defined as “any State or local government,” among other

things. Id. § 12131(1)(A).

       “The failure to provide [a] reasonable accommodation can constitute

discrimination.” Updike v. Multnomah Cty., 870 F.3d 939, 951 (9th Cir. 2017) (cleaned

up). To succeed on a reasonable accommodation claim under Title II of the ADA, a

plaintiff must show that a public entity failed to make reasonable modifications that would

accommodate plaintiff’s disability without fundamentally altering the nature of program or

activity, and that accommodation would have enabled the plaintiff to meet the program’s

essential eligibility requirements. See A.G. v. Paradise Valley Unified Sch. Dist. No. 69,

815 F.3d 1195, 1206 (9th Cir. 2016). The ADA does not require an accommodation that

an individual requests or prefers; instead, the ADA requires only a reasonable

accommodation. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1089 (9th Cir. 2002);

see also Townsend v. Quasim, 328 F.3d 511, 518 (9th Cir. 2003) (“As the regulatory

language makes clear, entities are required only to make reasonable changes in existing




MEMORANDUM DECISION AND ORDER - 6
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 7 of 12




policies in order to accommodate individuals’ disabilities.” (emphasis in original)).5

“Because the issue of reasonableness depends on the individual circumstances of each case,

this determination requires a fact-specific, individualized analysis of the disabled

individual’s circumstances and the accommodations” sought. Wong v. Regents of Univ. of

Cal., 192 F.3d 807, 818 (9th Cir. 1999); see also Crowder v. Kitagawa, 81 F.3d 1480, 1486

(9th Cir. 1996) (“The determination of what constitutes reasonable modification is highly

fact-specific, requiring case-by-case inquiry.” (cleaned up)).

        Here, at first glance, in this modern age of technology, it appears reasonable to

request to participate in the legislative session remotely.6 However, when the history and

context of this case are considered, the request’s reasonableness becomes less clear.

        First, Chew and Davis were present for the vote on the rules from which they now

seek additional accommodations, and they did not oppose them. On December 3, 2020,

amid the height of the COVID-19 pandemic, the entire membership of the House

unanimously adopted various Idaho House of Representative House Rules (“Rules”) that

are relevant to this case. These Rules govern mandatory in-person voting, offices,

accommodations, and how the Rules may be modified. Plaintiffs were both present at the



5
  Where the Court cites an employment ADA case in this Order, it notes that “the ‘reasonable
accommodation’ standard of Title I does not differ from the ‘reasonable modification’ standard of Titles II
and III and thus uses the terms ‘interchangeably.’” Smith v. City of Oakland, No. 19-cv-05398-JST, 2020
WL 2517857, at *8 n.8 (N.D. Cal. Apr. 2, 2020) (quoting Wong, 192 F.3d at 816 n.26).
6
  While certainly not dispositive of whether the request is legally speaking reasonable, or required under
the ADA, the Court notes that it has been conducting much of its business via video conferences with great
success. The Court therefore does not harbor significant doubts that the Idaho legislature is capable of doing
the same. However, the question before the Court is not one of capability or prudence; rather, it is one of
legal requirement: Are Defendants legally required to provide the accommodation requested by the laws
cited? The answer is unclear at this point.


MEMORANDUM DECISION AND ORDER - 7
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 8 of 12




meeting in which the Rules were adopted unanimously, and Plaintiffs did not object or

dissent. Rule 77 requires these votes to be by a two-thirds majority. Rule 37 allows

legislators with a physical impairment to select their seats with priority over everyone

except several enumerated legislators in leadership roles. At the heart of this lawsuit, Rule

80 requires legislators to be in their seats on the floor of the House to cast their vote. Not

until January 7, 2021, more than a month after the House adopted the Rules for the 2021

session, did Chew and Davis file this suit and move for a TRO. Indeed, Plaintiffs waited

until four days before the start of the legislative session to move for a TRO. While not

opposing the votes and filing this case at this late hour do not in any way preclude Chew

and Davis from claiming they are entitled to the accommodations they seek under the ADA,

these facts certainly inform the reasonableness of both their requested accommodation and

their requested TRO.7

        Second, protective measures other than remote participation have been taken to

mitigate the risk of COVID-19 exposure during this legislative session. Masks may be

worn. Upon request, plexiglass may be installed around the legislators’ seats. And as noted,

Chew and Davis are allowed to select their seats on the House Floor pursuant to House

Rule 37(2) on a high-priority basis, which in turn could assist them in choosing a relatively

safer seat. Further, the Idaho State Capitol Commission seems to have been working on

addressing Chew and Davis’s concerns about public crowds by including a rule against any




7
 Relatedly, it is within Chew and Davis’s power to bring a vote to the floor to amend these Rules. Although
only slightly, this also informs the reasonableness of the requested accommodation.


MEMORANDUM DECISION AND ORDER - 8
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 9 of 12




interferences with the primary uses of the Capitol during legislative proceedings. Chew

and Davis have not established, at this preliminary stage, that these measures were not

reasonable. Larson v. Iboshi, 441 F. App’x 511, 514 (9th Cir. 2011) (holding that the

plaintiff failed to establish alternative accommodations were not reasonable); Duvall v.

Cty. of Kitsap, 260 F.3d 1124, 1137 (9th Cir. 2001) (“To prevail under the ADA, Duvall

must show that the accommodations offered by the County were not reasonable, and that

he was unable to participate equally in the proceedings at issue.”).

        Third, certain evidence is lacking. These points overlap with the irreparable harm

analysis below, but it is worth noting here that Chew and Davis do not argue that any

legislator has COVID-19, that anyone specific at the legislative session will somehow

expose them to COVID-19, or that they know of a source of COVID-19 which will infect

those in attendance at the legislative session. In the absence of these allegations and those

outlined below, their request appears less reasonable. See McMurray v. Brown, 2020 WL

3118567, at *10 (W.D. Mich. June 12, 2020) (dismissing the plaintiff’s claim, in part,

because he did not allege that “he was exposed to individuals who were ill with COVID-

19”).

        The case cited by Chew and Davis that the Court found most compelling, Silver v.

City of Alexandria, 470 F. Supp. 3d 616 (W.D. La. 2020), is both not binding on the Court

and distinguishable on several points. In Silver, the city council member for whom the

court granted a preliminary injunction to appear remotely at city council meetings was in

a different situation. Nothing indicates that he participated in adopting the rule of in-person

attendance. Nothing indicates that other accommodations had been made, such as mask


MEMORANDUM DECISION AND ORDER - 9
       Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 10 of 12




wearing, plexiglass, and a priority choice of seat. And the city council member in Silver

claimed that he could not otherwise attend the meetings if remote attendance was not

allowed. Here, certain accommodations have been made, and Chew and Davis have not

alleged or argued that they cannot otherwise attend the legislative session. They may not

be able to attend in their preferred manner, but they have not argued they will be wholly

unable to attend in the absence of other accommodations. Again, while a public entity must

make reasonable accommodations, it is not required to make those preferred by plaintiffs.

Zivkovic, 302 F.3d at 1089. Such may be true about the request to participate remotely in

this case. The Court cannot say at this juncture.

       In short, a request to participate remotely in the legislative session viewed in

isolation may appear reasonable. When viewed in the context of the other accommodations

provided in this case, however, the fact-intensive question of whether Chew and Davis’s

request is reasonable becomes hazy. This does not appear to be a case of inaction or

thoughtlessness on the part of the Defendants. Given these facts, the Court concludes that

there has been an insufficient showing of a likelihood of success on the merits.

   B. Irreparable Harm

       The next factor of a TRO analysis requires a showing that irreparable harm is likely

to occur in the absence of the requested relief. On this factor, Chew and Davis’s arguments

in their motion suffer from several shortcomings. To reiterate, there is no evidence that

anyone in the legislature has COVID-19. There is also no evidence that any legislator or

other person in attendance will likely expose Chew and Davis to COVID-19. Chew and

Davis have not presented scientific, medical, or other statistical evidence to show the


MEMORANDUM DECISION AND ORDER - 10
         Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 11 of 12




likelihood of contracting COVID-19.

        To be fair, it is well-known that some individuals may not know they have COVID-

19 due to the slow onset of symptoms or because they are asymptomatic carriers of the

virus. This, no doubt, presents a risk to Chew and Davis. Nevertheless, the Court is a court

of law and does not have the expertise to analyze these issues without competent and

reliable expert evidence regarding, among many things, infection rates and the likelihood

of transmission.8 The Court does not mean to say that such evidence does not exist. It

simply is saying that the evidence has not been presented. The Court also does not mean to

say that it knows that Chew and Davis will not be exposed to COVID-19; rather, there is

simply a lack of evidence presented to support a likelihood that they are at a high risk of

exposure, especially in light of the accommodations that are being provided (the ability to

wear masks, the availability of plexiglass, and the priority in selecting seats).

        In short, the Court surely sees a possibility of irreparable harm from being exposed

to COVID-19, particularly given Chew and Davis’s respective health impairments.

Nevertheless, the Court cannot say that it is likely on this record. See Winter, 555 U.S. at

22.

                                         IV. CONCLUSION

        The Court is aware of the third and fourth factors of a TRO analysis as it plainly




8
 Davis has included a letter from Dr. Jonathan D. Myers in which he asserts that Davis is more likely to
have droplets fall on her as she is in a wheelchair. Chew, on the other hand, does not include any comparable
evidence. Although Davis presents a stronger case for a likelihood of irreparable harm than Chew, both still
do not present sufficient evidence for the reasons stated.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:21-cv-00014-DCN Document 11 Filed 01/12/21 Page 12 of 12




noted them above. It does not address those factors, however, because Chew and Davis

have not made an adequate showing on the first two factors of the TRO standard. Simply

put, the Court does not deem it a sound use of its discretion to grant a TRO under these

circumstances. It will, therefore, deny the motion and allow the case to proceed in a normal

fashion.

                                       V. ORDER

       IT IS HEREBY ORDERED THAT:

   1. Plaintiffs’ Motion for a Temporary Restraining Order (Dkt. 2) is DENIED.


                                                 DATED: January 12, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
